Citation Nr: 0837740	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected superficial perivascular 
psoriasiform dermatitis with focal perakeratosis (skin 
disorder) prior to June 23, 2008.

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected skin disorder beginning June 
23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1961 
to February 1966.  

In May 2008, the Board of Veterans' Appeals (Board) denied 
service connection for prostate cancer and shingles and 
remanded the issue of entitlement to an initial evaluation in 
excess of 10 percent for service-connected skin disorder to 
the RO for additional development.  

A VA examination was conducted in June 2008, and a July 2008 
rating decision granted a 30 percent evaluation for service-
connected skin disorder, effective June 23, 2008.  The United 
States Court of Appeals for Veterans Claims (Court) has found 
that a claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1992).  Therefore, the claim for an 
increased evaluation for service-connected skin disorder is 
still in appellate status.



FINDINGS OF FACT

1.  The evidence prior to June 23, 2008 does not show a 
disability picture for the service-connected skin disorder 
that more nearly approximates that of involvement of 20 
percent or more of either the exposed areas or of the total 
body surface and does not show the need for systemic therapy, 
such as the use of corticosteroids, for greater than six 
weeks per year.

2.  The evidence beginning June 23, 2008 shows that the 
veteran's service-connected skin disorder involves more than 
40 percent of the entire body area.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected skin 
disorder prior to June 23, 2008 have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114 including Diagnostic Code 7806 (2007).  

2.  The criteria for the assignment of an initial evaluation 
of 60 percent for the service-connected skin disorder 
beginning June 23, 2008 have been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114 including 
Diagnostic Code 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  
The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). The 
RO sent the veteran a letter in August 2005, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.  Service 
connection was subsequently granted for a skin disorder by 
rating decision in May 2006.  

Although the veteran was not specifically notified of the 
requirements to establish entitlement to an increased rating, 
the VA General Counsel has held that 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claims.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a March 2006 
letter that an appropriate effective date would be assigned 
if his claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Because this case involves initial 
ratings, the requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) are inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in April 2006 and June 2008.  

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his hearing before the undersigned member of the Board in 
December 2007.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  



In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

A zero percent evaluation is assigned when the skin condition 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected and no more than topical 
therapy required during the past 12-month period; a 10 
percent evaluation is warranted when at least 5 percent, but 
less than 20 percent, of the entire body or exposed areas are 
affected or there is intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period; a 30 percent rating is warranted when for 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period; and a 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  
Under Diagnostic Code 7800, a 10 percent evaluation is 
assigned for veterans with one of eight (defined) 
characteristics of disfigurement on the head, face, or neck.  
A 30 percent rating is warranted when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or 
three characteristics of disfigurement.  A 50 percent rating 
is warranted when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features, or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  

The eight characteristics of disfigurement for evaluation 
purposes are: (1) a scar 5 inches or more (13 or more cm.) in 
length; (2) a scar at least 1/4 inch (0.6 cm.) wide at its 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo or hyper pigmented in an area exceeding 
6 square inches (39 sq. cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) and indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).

Under Diagnostic Code 7801, a 10 percent evaluation may be 
assigned under Diagnostic Code 7801 for a deep scar or one 
that causes limitation of motion and at least covers an area 
or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent evaluation will be assigned if the area exceeds 12 
sq. in. (77 sq. cm.).  If the area involved exceeds 72 sq. 
in. (465 sq. cm.), a 30 percent evaluation will be assigned.  
A 40 percent disability will be warranted if the area exceeds 
144 sq. in. (929 sq. cm.).  Scars in widely separated areas, 
as on 2 or more extremities or on anterior and posterior 
surfaces of extremities or the trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.



A 10 percent evaluation may also be assigned under Diagnostic 
Code 7802 for a superficial scar that does not cause limited 
motion but that covers an area or areas of 144 square inches 
(929 sq. cm.) or greater.

A 10 percent evaluation may also be assigned for a 
superficial unstable scar and a superficial scar that is 
painful on examination under Diagnostic Codes 7803 or 7804 or 
an evaluation can be assigned based on the limitation of 
function of the part affected under Diagnostic Code 7805.

The veteran was granted service connection for a skin 
disability in a May 2006 rating decision and assigned a 10 
percent evaluation under Diagnostic Code 7806, effective June 
7, 2005.  A July 2008 rating decision granted a 30 percent 
evaluation effective June 23, 2008.  He has contended, 
including at his December 2007 hearing, that his condition is 
more severe than currently evaluated.

VA treatment records prior to May 2006 reveal several 
notations of scattered popular lesions over the dorsum of the 
feet and over the legs.

On VA skin evaluation in May 2006, which included review of 
the claims file, the veteran complained of intermittent 
itching and of constant peeling skin, pigment changes and a 
rash.  The veteran had a constant, or near constant, use of 
steroid cream/ointment for his skin condition. There were no 
systemic symptoms.  There were numerous papulosquamous skin 
lesions over the legs, thighs, and back with signs of 
excoriation.  The percentage of exposed area and total body 
area affected was more than 5 percent and less than 20 
percent.  His skin problem affected his sleep because of 
severe itching but did not affect his daily activities.  The 
diagnosis was chronic superficial perivascular psoriasiform 
dermatitis with focal parakeratosis.

According to a June 2006 VA treatment report, the examiner 
had seen the veteran for many years for his skin problems, 
which were much more extensive and widespread than just his 
legs.  It was reported that, lately, the veteran's dermatitis 
was localized to his legs, elbows, face, and groin despite 
using steroid creams.

On VA skin evaluation in June 2008, which included review of 
the claims file, it was reported that the veteran's skin 
condition affected his entire body, including his face and 
scalp, and was constant.  He had dry scaly skin on his chin 
and a fine scaly rash and acneform scars on his face.  He was 
constantly using a topical corticosteroid; he also used an 
antihistamine and an antipruritic.  Approximately 85 percent 
of his body area was affected by his skin condition.  The 
diagnoses were perivascular psoriasiform dermatitis of the 
abdomen, legs and back with focal parakeratoses of the 
elbows; and acneform scars of the upper back and face.  It 
was noted that the veteran's dermatitis was real, chronic, 
recurring, and currently active.

Based on the evidence on file, the Board finds that a rating 
in excess of 10 percent is not warranted for the veteran's 
service-connected skin disorder prior to June 23, 2008.  

Although there is a June 2006 treatment report in which the 
examiner notes that the veteran has been treated for many 
years for skin problems over several areas of the body, no 
percentage of the entire body or exposed areas is provided 
and a VA examination in May 2006 reported that the veteran's 
skin condition affected between 5 percent and 20 percent of 
the entire body areas and the exposed areas.  The May 2006 
examination also noted that the veteran's condition did not 
involve systemic symptoms and that he was being treated by 
topical medication.  Consequently, the evidence prior to June 
2008 does not show symptomatology that more nearly 
approximates the criteria for an evaluation in excess of 10 
percent under Diagnostic Code 7806.

Additionally, this evidence does not warrant an initial 
evaluation in excess of 10 percent prior to June 2008 under 
Diagnostic Codes 7800 through 7805 because the evidence does 
not show disfigurement of the head, face, or neck or of scars 
of other than the head, face, or neck that are deep or that 
cause limited motion.  The evidence also does not reveal any 
limitation of function due to the veteran's service-connected 
skin disorder.


There is medical evidence on VA examination on June 23, 2008 
that the veteran's service-connected skin disorder affects 
more than 40 percent of his entire body area; in fact it 
affects approximately 85 percent of his body.  Consequently, 
an initial evaluation of 60 percent is warranted under 
Diagnostic Code 7806 for service-connected skin disorder 
beginning on June 23, 2008.  The Board notes that this rating 
is the maximum schedular rating under the diagnostic code for 
dermatitis.

Consequently, staged ratings are warranted as indicated 
above.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation in excess of 60 percent cannot be assigned for 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800, which is the only relevant code that provides a 
rating in excess of 60 percent, because there would need to 
be visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement, to warrant a higher rating.  The June 2008 VA 
examination found only dry scaly skin on his chin and a fine 
scaly rash and acneform scars on his face.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not found to be inadequate for rating purposes.  Ratings in 
excess of those assigned are provided for certain 
manifestations of the service-connected disability at issue, 
but the medical evidence reflects that those manifestations 
are not present in this case, as discussed hereinabove.  

Although the service-connected skin disorder is considered to 
affect his employability, as shown by the rating assigned to 
the disability, there is no evidence showing that the veteran 
has experienced marked interference of employment due to 
functional impairment or that he has been hospitalized due to 
his service-connected skin disability.

Accordingly, the RO's decision not to refer this case for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct.  


ORDER

An evaluation in excess of 10 percent for service-connected 
skin disorder prior to June 23, 2008 is denied.

An evaluation of 60 percent for service-connected skin 
disorder beginning June 23, 2008 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


